Citation Nr: 0701782	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  98-10 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right shoulder disability, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected headaches, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of 
America, Inc.


WITNESSES AT HEARINGS ON APPEAL

The veteran and L.W.




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO).  

Procedural history

The veteran served on active duty in the United States Navy 
from November 1989 to September 1997.

The veteran was granted service connection for a right 
shoulder disability and headaches in the above-referenced 
April 1998 rating decision, noncompensable (zero percent) 
disability ratings were assigned.  In May 1998, the veteran 
initiated an appeal of the assigned disability ratings, 
which was perfected with the timely submission of his 
substantive appeal (VA Form 9) in June 1998.

The veteran presented personal testimony before a Hearing 
Officer at a hearing conducted at the Montgomery RO in 
December 1998; and before the undersigned Veterans Law Judge 
at a Travel Board hearing, which was conducted at the 
Montgomery RO in October 2000.  The transcripts of the 
hearings are associated with the veteran's claims folder.

The Board increased the ratings assigned the right shoulder 
and headache disabilities to 10 percent disabling each in a 
January 2001 decision.  The veteran duly appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In May 2001, counsel the 
Secretary of VA filed a Motion for Partial Remand (of that 
portion of the Board's decision which denied disability 
ratings in excess of 10 percent).  In an Order dated in July 
2001, the Court granted the motion and vacated the Board's 
decision.  

In September 2003 and in June 2004, the Board remanded this 
case for further evidentiary and procedural development.  In 
October 2006, the VA Appeals Management Resource Center 
(AMC) issued a supplemental statement of the case which 
continued to deny the veteran's claims of entitlement to 
disability ratings in excess of 10 percent for the service-
connected right shoulder and headache disabilities.  

Issues not on appeal

In a January 2004 rating decision, the RO in Huntington, 
West Virginia granted the veteran's claims of entitlement to 
earlier effective dates for the assignment of 
10 percent evaluations for the service-connected right 
shoulder and headache disabilities.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and it is therefore not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review 
is completed by the claimant's filing of a substantive 
appeal after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  For the period between September 13, 1997 and August 29, 
2006, the medical evidence of record shows that the 
veteran's right shoulder disability was manifested by 
complaints of pain with no loss of abduction.

2.  Beginning August 29, 2006, the medical evidence of 
record shows that the veteran's right shoulder disability 
was manifested by loss of abduction to shoulder level with 
complaints of pain.

3.  The medical evidence of record shows that the veteran's 
headaches are currently manifested by daily mixed-type 
headaches lasting up to four hours accompanied by 
photophobia and occasional nausea.

4.  The evidence does not show that the veteran's service-
connected right shoulder or headache disabilities are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Prior to August 29, 2006, the criteria for an increased 
disability rating, in excess of 10 percent, for service-
connected right shoulder disability were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2006); Fenderson v. West, 12 Vet. App. 
119 (1999).

2.  The criteria for a 20 percent disability rating for 
service-connected right shoulder disability have been met 
effective August 29, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 (2006); 
Fenderson v. West, 12 Vet. App. 119 (1999).

3.  The criteria for an increased disability rating for 
service-connected headaches are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).

4.  Application of extraschedular provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  As part of 
the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claims in 
a letter from the AMC dated June 3, 2004 which noted: "to 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced June 
2004 letter, along with an additional letter from the AMC 
dated August 12, 2005.  Specifically, the veteran was 
advised in the June 2004 and August 2005 VCAA letters that 
VA is responsible for obtaining relevant records from any 
Federal agency, including records kept by VA treatment 
centers and the Social Security Administration.  With 
respect to private treatment records, the June 2004 and 
August 2005 letters informed the veteran that VA would make 
reasonable efforts to obtain relevant records not held by 
any Federal agency.  Included with the letters were copies 
of VA Form 21-4142, Authorization and Consent to Release 
Information, and the veteran was asked in the letters to 
complete this release so that VA could obtain private 
records on his behalf.  

The August 2005 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it 
from the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to 
provide it, or otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis in original].  
The veteran was also advised in the June 2004 letter that a 
VA medical examination was being scheduled to make a 
decision on his claims [such was accomplished in August 
2006].

The Board notes that both the above-referenced June 2004 and 
August 2005 VCAA letters specifically requested of the 
veteran: "If there is any other evidence or information 
that you think will support your claim[s], please let us 
know.  If you have any evidence in your possession that 
pertains to your claim[s], please send it to us."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claims, which was 
by rating decision in April 1998.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Since the VCAA was not 
enacted until November 2000, furnishing the veteran with 
VCAA notice prior to the adjudication in April 1998 was 
clearly both a legal and a practical impossibility.  Indeed, 
VA's General Counsel has held that the failure to do so 
under such circumstances does not constitute error.  See 
VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the June 2004 and August 2005 VCAA letters and his claims 
were readjudicated in the October 2006 SSOC, after he was 
provided with the opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  See Mayfield v. Nicholson, No. 02-1077 (December 
21, 2006), slip opinion at 5-6 [A SSOC that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision]. Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his 
claims on the merits.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  
[With respect to the veteran's increased rating claims, 
element (1) is not in dispute, and elements (2) and (3) are 
irrelevant, as service connection has already been granted 
for the claims.]  With respect to elements (4) and (5), the 
veteran was provided notice as to degree of disability and 
effective date in a SSOC dated October 2, 2006.  

The October 2006 SSOC detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the October 2006 SSOC 
instructed the veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The 
veteran was also advised in the SSOC as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted and reports of treatment 
while attending training in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the veteran concerning the timing of this notice, as the 
veteran's representative indicated in an October 11, 2006 
statement that he had no additional evidence to submit.   

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claims.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA treatment 
of the veteran, which will be discussed further below.  
Additionally, the veteran was afforded VA examinations in 
June 1999 and August 2006.  The reports of these 
examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical and neurological 
examinations and rendered appropriate diagnoses and 
opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran presented personal 
testimony to the undersigned Veterans Law Judge at a Travel 
Board hearing in October 2000. 

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating for 
service-connected right shoulder disability, currently 
evaluated as 10 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2006).

Specific rating criteria

The veteran's service-connected right shoulder disability is 
currently rated pursuant to 38 C.F.R. 4.71a, Diagnostic 
Codes 5299-5203 [clavicle or scapula, impairment of].  See 
38 C.F.R. § 4.27 (2006) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen]; see also 38 C.F.R. § 4.27 (2006) [unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and 
"99"].

Under Diagnostic Code 5203, a 10 percent rating is assigned 
for malunion of the scapula or nonunion of the scapula 
without loose movement.  A 20 percent rating is warranted 
for dislocation of the clavicle or scapula, or nonunion of 
the clavicle or scapula with loose movement.  Or the 
disability can be rated on impairment of function of the 
contiguous joint.  The assigned percentages are the same for 
the major and minor extremities.  See 38 C.F.R. § 4.69, 
supra.

The Board observes that the veteran's right upper extremity 
is his major dominant extremity.  See 38 C.F.R. § 4.69 
(2005) [a distinction is made between major (dominant) and 
minor musculoskeletal groups for rating purposes, and only 
one extremity is to be considered major].

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 30 percent evaluation in the 
major extremity.  Limitation of motion to 25 degrees from 
the side warrants a 40 percent evaluation for the major 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  38 C.F.R. § 4.40 (2006).  Consideration is 
to be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  38 
C.F.R. § 4.45 (2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Analysis

Assignment of diagnostic code

As noted above, the veteran's service-connected right 
shoulder disability is currently rated as 10 percent 
disabling by analogy to Diagnostic Code 5203.  
See 38 C.F.R. § 4.20 (2006) [when an unlisted condition is 
encountered it will be permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another 
rating code is "more appropriate" than the one used by the 
RO, Diagnostic Code 5203.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
veteran, the currently assigned diagnostic code, Diagnostic 
Code 5203 [clavicle and scapula, impairment of], is not the 
most appropriate diagnostic code by which to evaluate the 
veteran's right shoulder disability.  Instead, the Board 
finds that utilization of Diagnostic Code 5201 is more 
appropriate in the instant case.

The medical evidence  of record does not indicate that there 
currently exists dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement.  
Such pathology is required for the assignment of a 20 
percent disability rating under Diagnostic Code 5203.  
Crucially, in the Board's estimation, symptomatology under 
Diagnostic Code 5201 (limitation of motion with pain) is 
synonymous with the veteran's current complaints as well as 
the objective medical evidence.  

The Board notes in passing that review of the medical 
evidence demonstrates there is no evidence of complete bony 
fixation (ankylosis) of the right shoulder to allow for 
rating under Diagnostic Codes 5200.  Additionally, there is 
no indication of malunion, recurrent dislocation, fibrous 
union, nonunion or loss of head of the humerus in the 
medical evidence to allow for a rating under Diagnostic Code 
5202.

The veteran's representative has argued for employment of 
Diagnostic Code 5303 [muscle injuries, Muscle Group III].  
See the March 16, 2004 Statement of Accredited 
Representative in Appealed Case.  However, there is no 
indication that the veteran currently has a muscle injury in 
the right shoulder.  Diagnoses made during the veteran's two 
VA examinations are residuals of right AC joint separation 
and calcified tendonitis overlying the right glenohumeral 
joint.  Based on the medical evidence, the Board believes 
that the veteran is most appropriately rated based on the 
shoulder disability which has been diagnosed rather than on 
a non-existent muscle injury.

Therefore, the Board believes the most appropriate 
diagnostic code for rating the veteran is Diagnostic Code 
5201.

Schedular rating

To warrant a 20 percent rating for the veteran's service-
connected right shoulder disability under Diagnostic Code 
5201, the medical evidence must demonstrate limitation of 
motion to shoulder level, or 90 degrees. 

During the August 2006 VA examination, ranges of motion of 
the veteran's right shoulder were recorded as follows:

								Normal

Forward flexion     	135 degrees				180 
degrees	
Abduction		100 degrees				180 degrees
External rotation	 45 degrees				 90 
degrees
Internal rotation 	 60 degrees				 90 
degrees				
See 38 C.F.R. § 4.71 (2006).

The medical evidence of record thus shows that abduction is 
limited to 
100 degrees, which approximates the criteria for an 
increased disability rating under Diagnostic Code 5201 
(abduction to shoulder level).  

Moreover, it is clear that the right shoulder disability has 
worsened over the years, causing increased complaints of 
pain and more limited ranges of motion.  Under such 
circumstances, the Board believes that the current 
disability approximates that which allows for the assignment 
of a 20 percent disability rating under the schedular 
criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating were 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating 
scheme]; see also 38 C.F.R. § 4.7 (2006).

Therefore, the Board finds that the type and degree of 
symptomatology contemplated by the criteria enumerated under 
Diagnostic Code 5201 have been approximated.  A 20 percent 
rating is therefore warranted.  See 38 C.F.R. § 4.7 (2006).

DeLuca considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that evaluation of a service-connected disability involving 
a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2006) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2006).

The veteran has complained of right shoulder pain, and such 
has been demonstrated on examination.  However, there is no 
evidence that such symptomatology warrants the assignment of 
additional disability.  As detailed above, functional loss 
associated with the service-connected shoulder disability 
only approximates that which allows for the assignment of a 
20 percent disability rating under Diagnostic Code 5201.  

Additionally, there is no basis for the assignment of 
additional disability due to fatigability, weakness, 
incoordination and the like.  Though the veteran has 
testified that he experiences fatigue and weakness 
associated with his right shoulder disability (see the 
December 1998 RO hearing transcript, page 5; see also the 
October 2000 Travel Board hearing transcript, pages 4-5), 
there is no evidence of such in the objective medical 
evidence of record.  Indeed, the veteran's VA treatment 
records are noticeably absent of any reports of right 
shoulder problems. 
In light of the objective medical evidence, the Board finds 
that the assignment of additional disability pursuant to 38 
C.F.R. §§ 4.40 and 4.45 is not warranted.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In the instant case, the RO assigned a 10 percent disability 
rating for the service-connected right shoulder disability, 
effective September 13, 1997, the day after the veteran left 
military service.

The record indicates that at the August 29, 2006 VA 
examination the veteran demonstrated right shoulder 
symptomatology which met the criteria for an increased 
disability rating of 20 percent.  The only previous 
pertinent evidence was the report of the June 1999 VA 
examination, which indicated that at that time there was no 
limitation of abduction in the veteran's right shoulder.

Accordingly, the Board finds that the 20 percent disability 
rating should be assigned from August 29, 2006 and no 
earlier, as it was on that date that it was factually 
ascertainable that an increase in disability occurred.  See 
38 C.F.R. 
§ 3.400(o) (2006).

The Board again observes, as it did in the VCAA discussion, 
that the veteran received Dingess notice via the October 
2006 SSOC.

Extraschedular rating consideration

For the sake of brevity, the Board will address the 
veteran's entitlement to an extraschedular disability rating 
with respect to both issues on appeal below.

2.  Entitlement to an increased disability rating for 
service-connected headaches, currently evaluated as 10 
percent disabling.

Relevant law and regulations

The law and regulations generally pertaining to disability 
ratings in general are detailed above and will not be 
repeated for the sake of brevity.  
Specific rating criteria

The veteran's service-connected mixed-type headaches are 
rated by analogy to migraine headaches.  See 38 C.F.R. § 
4.20 (2006).  

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson, supra, in which the 
Court quoted Diagnostic Code 8100 verbatim but did not 
specifically address the matter of what is a prostrating 
attack.  According to Webster's New World Dictionary of 
American English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."
Analysis

Assignment of diagnostic code

As noted above, the veteran's service-connected headaches 
are currently rated as 10 percent disabling under Diagnostic 
Code 8100.

Diagnostic Code 8100 applies specifically to migraine 
headaches, and the veteran has been diagnosed by the June 
1999 VA examiner as having mixed-type headaches that 
"include both migraine and tension type headaches."  In any 
event, there is no other diagnostic code which rates 
headaches.  Therefore, the Board will evaluate the veteran's 
service-connected headaches under Diagnostic Code 8100.  

Schedular rating

Diagnostic Code 8100 evaluates headaches based on frequency 
and severity.  The Board will discuss each in turn.

In terms of the frequency of headaches, the veteran 
indicated to the June 1999 VA examiner that he experienced 
right- or left-sided headaches on a weekly basis.  He denied 
nausea at that time, noting he rarely felt any nausea when 
he was experiencing a headache, but asserted that dizziness 
was commonly present with his headaches.  The veteran 
evidenced photophobia.  The examiner diagnosed the veteran 
with mixed-type headaches.  

During his October 2000 Travel Board hearing, the veteran 
indicated that he experienced headaches daily, and that he 
sometimes experienced nausea associated with his headaches.  
See the October 2000 hearing transcript, pages 12-13; 15.

During his August 2006 VA examination, the veteran indicated 
that his headaches had increased in frequency, complaining 
of daily flare-ups for three to four hours with pain at 
10/10, worsening with sunlight, noise and stress.  

Based on the above evidence, it appears that the veteran has 
frequent headaches, occurring on a daily basis.  Frequent 
headaches alone, however, are not the criteria used to 
determine the veteran's rating under Diagnostic Code 8100.  
The headaches must also be prostrating in nature.  After 
having carefully considered all of the evidence, the Board 
finds that prostrating attacks are not shown. 

The veteran's own statements, although indicating severe 
headaches, does not indicate that such are prostrating.  The 
veteran reports having to occasionally remain indoors due to 
his headaches, and he has testified that he has previously 
missed work because of his headaches.  See the October 2000 
Travel Board hearing transcript, page 14; see also the 
December 1998 RO hearing transcript, pages 2-3.  In 
addition, the veteran indicated during both the June 1999 
and August 2006 VA examinations that any interference with 
employment was due only to his service-connected right 
shoulder problems.  

Moreover, the objective medical evidence (or more 
accurately, lack of objective medical evidence) indicates 
that the veteran's headaches are not prostrating.  
The Board finds it particularly significant that the veteran 
has not sought regular VA outpatient treatment for his 
headaches, especially since he now claims they are allegedly 
excruciating (10/10 in terms of pain).  Indeed, the June 
1999 VA examiner advised the veteran that if his headaches 
were occurring as he reported, he should speak with his 
doctor about potentially using prophylactic medication.  He 
never did so.  

The veteran sporadically presented for VA outpatient 
treatment for headaches in July 1998, September 1998 and 
March 1999, but did not seek treatment again until over four 
years later in April 2003.  Indeed, in an October 2001 VA 
outpatient record, the veteran specifically denied any 
headaches.  

The Board notes that the veteran has had no emergency room 
visits for this condition.  Treatment of his headache 
condition appears to be limited to over the counter 
medication.  The veteran has previously indicated that he 
treats his headaches with Tylenol with some success [see the 
December 1998 RO hearing transcript, page 8].  He continued 
to report use of Tylenol during his October 2000 Travel 
Board hearing (see page 14) and at the time of the August 
2006 VA examination, so it is safe to assume that the 
veteran is getting some type of relief from this medication.  

In short, the Board finds that the headache attacks, though 
no doubt severe, do not appear to be of a prostrating nature 
(i.e. accompanied by "utter physical exhaustion or 
helplessness").  Although there can be no doubt that the 
headaches cause him discomfort, they do not to appear to 
interfere significantly with his employment, and he has not 
contended otherwise.  See 38 C.F.R. §§ 3.321(a), 4.1, both 
supra [disability ratings are intended to represent the 
average impairment of earning capacity resulting from 
disability].  

The Board has no reason to doubt the veteran's statements to 
the effect that the headaches cause him pain and have led at 
times to his missing work.  Such symptoms are not precisely 
contemplated in the rating criteria for migraines.  However, 
the medical evidence indicates that the veteran's headaches 
are not precisely migraine in nature and are being rated by 
analogy.  Accordingly, a 
10 percent rating is warranted under Mauerhan.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a schedular increased 
rating for the veteran's service-connected headaches.

Fenderson considerations

As alluded to above, in Fenderson, supra, the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record, specifically 
the June 1999 and August 2006 VA examination reports, does 
not indicate that the veteran's service-connected headache 
symptomatology has changed significantly since the effective 
date of service connection, September 13, 1997.  Although as 
detailed above the veteran's headaches have increased in 
frequency, there is no evidence of prostrating headaches to 
allow for a rating higher than the currently-assigned 
10 percent at any time during the appellate period.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the June 1998 SOC, the RO provided the criteria for an 
extraschedular rating.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2006) in 
connection with the issues on appeal.  See VAOPGCPREC 6-96; 
see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, 
symptoms which are out of the ordinary, or any other factor 
which could be characterized as exceptional or unusual 
regarding the veteran's right shoulder or headache 
disabilities, and the veteran has pointed to no such 
symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's right shoulder 
or headache disabilities in the recent or remote past.

With respect to marked interference with employment, there 
is no indication that his service-connected right shoulder 
or headache disabilities, alone, cause marked interference 
with his employment.  As detailed above with the discussion 
of an increased schedular rating for his service-connected 
headaches, the veteran has indicated that he has missed work 
due to headache pain.   See the October 2000 Travel Board 
hearing transcript, page 14;  see also the December 1998 RO 
hearing transcript, pages 2-3.  However, as detailed above, 
the veteran never mentioned missing work due to headache 
pain to either VA examiner, and neither indicated that the 
veteran's headache symptomatology would substantially 
interfere with his ability to work.  

The same is the case with the veteran's right shoulder 
disability.  The veteran has indicated to the VA examiners 
that he is restricted in his ability to lift weight with the 
right shoulder, and has specifically testified that he has 
lost a job with an engineering firm due to such.  See the 
December 1998 RO hearing transcript, page 6.  He noted at 
the time of his August 2006 VA examination that he had been 
unemployed for the previous month.  However, neither of the 
VA examiners indicated that the veteran's service-connected 
right shoulder disability was so severe that it would 
substantially interfere with his employability.  In short, 
there is no indication in the record that the veteran's 
service-connected right shoulder or headache disabilities 
alone cause interference with employment beyond that 
contemplated in the assigned ratings. 

The Board concludes that the currently assigned 10 percent 
disability ratings adequately compensate the veteran for any 
industrial impairment caused by his service-connected right 
shoulder and headache disabilities.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability."  See also Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected right 
shoulder and headache disabilities.  Accordingly, referral 
for extraschedular evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against a showing that the veteran's service-connected right 
shoulder disability warrants an increased rating from 
September 13, 1997 to August 29, 2006.  A 20 percent 
disability rating is assigned for the service-connected 
right shoulder disability from August 29, 2006.  To that 
extent only, the appeal is allowed.  

A preponderance of the evidence is against the veteran's 
claim of entitlement to an increased rating for his service-
connected headache disability.  The benefit sought on appeal 
is accordingly denied.  





	(CONTINUED ON NEXT PAGE)






ORDER

Effective August 29, 2006, entitlement to an increased 
evaluation, 20 percent, for service-connected right shoulder 
disability is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an increased disability rating for service-
connected headaches is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


